Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on July 8th, 2021, in which claims 1-12 were presented for examination.

Status of Claims
Claims 1-12 are pending in the application, of which claim 1 is in independent form and these claims (1-12) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Priority
The priority date that has been considered for this application is September 22, 2020.  

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 10/01/2021 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.

Specification
The listing of references in the specification (specifically, para [0002]) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 9 is objected to because of the following informalities:  line 2, “the latest version” lacks proper antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arcese et al (US 20080244532 A1, hereinafter “Arcese”) in view of Blakeley et al (US 20120284690 A1, hereinafter, “Blakeley”).

Regarding claim 1, Arcese teaches A distributed system for software verification (Fig. 2), comprising: 
a plurality of processors (Fig. 2, para [0017], “… each repeater R.sub.1-R.sub.3 is provided with a hook (Hook.sub.1, Hook.sub.2, Hook.sub.3). …” wherein each repeater is a processor), [each of which actively executes a verified software to perform a verifying operation of a corresponding target object under no external instruction,] wherein the plurality of processors independently perform verifying operations of different target objects (para [0024], “Upon receiving a management request and an associated target list from the distribution server 112, each repeater (R.sub.1-R.sub.3) performs an operation comprising the following steps: …”); 
a switch including a plurality of first connection ports electrically coupled to the plurality of processors, respectively, and a second connection port electrically coupled to each of the plurality of first connection ports (Fig. 2, wherein the Virtualization layer 20 reads on a second connection port and it connects to repeaters R1-R3 which indicates that R1-R3 comprise connection ports which read on first connection ports. The virtualization layer and the connection ports within repeaters read on a switch); and 
a data collector electrically coupled to the second connection port (Fig. 2, the server reads on a data collector, it connects with Virtualization layer which reads on the second connection port), 
wherein in response to the verifying operation, an information report is generated and sent to the data collector via the corresponding first connection port and the second connection port (para [0028-0031], para [0032], “The repeaters (R.sub.1-R.sub.3) then transmit (56) the reports (received from both the real targets and from the Virtual Target Manager) back to the distribution server 112 …”).
Arcese does not explicitly teach 
…, each of which actively executes a verified software to perform a verifying operation of a corresponding target object under no external instruction,
Blakeley teaches 
each of which actively executes a verified software to perform a verifying operation of a corresponding target object under no external instruction (para [0047], “… Hardware and software components can be validated at each node based on the hardware and software components defined for the node in the identified topology of appliance 191”),
Arcese and Blakeley are analogous art because both deal with verifying software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Arcese and Blakeley before him/her before the effective filing date of the claimed invention, to incorporate the features of Blakeley into Arcese because Blakeley’s teaching provides techniques that “Each validation agent functions completely independent of each other and have their own set of appliance components that they validate resulting in increased parallelism.” (Blakeley, para [0052]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese in view of Blakeley as applied to claim 1, in further view of Jones et al (US 20170280290 A1, hereinafter, “Jones”).

Regarding claim 2, Arcese as modified by Blakeley teaches The system according to claim 1, but does not explicitly teach further comprising a data input device, which is electrically coupled to a specified one of the plurality of processors and provides an input data relating to an information of the corresponding target object for the specified processor.
Jones teaches 
further comprising a data input device, which is electrically coupled to a specified one of the plurality of processors and provides an input data relating to an information of the corresponding target object for the specified processor (para [0094], “… The one or more mobile devices 200, using the reader(s) 202, 2360, can be configured to, scan a different identifiers 112-118 (as shown in FIGS. 1A-B) of the different geographically distributed physical objects. of a different geographically distributed physical objects.” wherein the reader reads on a data input device).
The combination of Arcese and Blakeley along with Jones are analogous art because all deal with verifying software or object.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Arcese, Blakeley and Jones before him/her before the effective filing date of the claimed invention, to incorporate the features of Jones into Arcese and Blakeley because Jones’s teaching provides techniques that facilitate user input with code readers (Jones, para [0094]).

Regarding claim 3, Arcese as modified by Blakeley and Jones teaches The system according to claim 2, Jones further teaches wherein the data input device includes a camera module or a photodetector (para [0094], “… As mentioned above, for embodiments utilizing the optical reader 202, the optical reader 202 can be configured to read optical machine-readable representations (e.g., barcodes, QR codes). …” wherein the optical reader reads on a camera. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 4, Arcese as modified by Blakeley and Jones teaches The system according to claim 3, Jones further teaches wherein the camera module or the photodetector is selected from a group consisting of a one-dimensional bar-code reader, a two-dimensional bar-code reader, an image/character recognizer, and combinations thereof (para [0094], “… As mentioned above, for embodiments utilizing the optical reader 202, the optical reader 202 can be configured to read optical machine-readable representations (e.g., barcodes, QR codes). …” wherein the optical reader reads on a bar-code reader. For motivation to combine, please refer to office action regarding claim 2).

Regarding claim 5, Arcese as modified by Blakeley and Jones teaches The system according to claim 4, Jones further teaches wherein the two-dimensional bar-code reader is QR Code (Quick Response Code) reader (para [0094], “… As mentioned above, for embodiments utilizing the optical reader 202, the optical reader 202 can be configured to read optical machine-readable representations (e.g., barcodes, QR codes). …” For motivation to combine, please refer to office action regarding claim 2).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese in view of Blakeley as applied to claim 1, in further view of Sharma et al (US 10986174 B1, hereinafter, “Sharma”).

Regarding claim 6, Arcese as modified by Blakeley teaches The system according to claim 1, but does not explicitly teach wherein a channel for transmitting the information report between a specified one of the plurality of processors and the data collector is established by way of a TCP/IP protocol.
Sharma teaches 
wherein a channel for transmitting the information report between a specified one of the plurality of processors and the data collector is established by way of a TCP/IP protocol (col 4, lines 40-64, “The cluster management system 110 and the server nodes 140 communicate over the communications network 120. …. In this regard, the term “network” as used herein is therefore intended to be broadly construed so as to encompass a wide variety of different network arrangements, including combinations of multiple networks possibly of different types, which enable communication using, e.g., Transfer Control/Internet Protocol (TCP/IP) or other communication protocols …” wherein the cluster management system reads on the data collector and the server nodes read on the plurality of processors).
The combination of Arcese and Blakeley along with Sharma are analogous art because all deal with application of computer networks.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Arcese, Blakeley and Sharma before him/her before the effective filing date of the claimed invention, to incorporate the features of Sharma into Arcese and Blakeley because Sharma’s teaching provides various advantages over prior art (Sharma, col 14, lines 10-25).

Regarding claim 7, Arcese as modified by Blakeley and Sharma teaches The system according to claim 6, Sharma further teaches wherein the data collector automatically assigns an IP address to the specified processor to establish the channel (col 14, lines 26-37, “… an auto detect protocol is configured to automatically assign and test connectivity using IP addresses that are selected from a range of IP address provided as part of cluster specifications for setting up a complex server cluster and network environment. …” For motivation to combine, please refer to office action regarding claim 6).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arcese in view of Blakeley as applied to claim 1, in further view of MONK (DE 102004048665 A1, hereinafter, “MONK”, refer to machine translation of the Foreign reference).

Regarding claim 8, Arcese as modified by Blakeley teaches The system according to claim 1, but does not explicitly teach wherein a specified one of the plurality of processors is connected to the data collector before performing the verifying operation and determines whether the verified software of the specified processor is necessary to be updated by checking specific contents of data from the data collector.
MONK teaches 
wherein a specified one of the plurality of processors is connected to the data collector before performing the verifying operation and determines whether the verified software of the specified processor is necessary to be updated by checking specific contents of data from the data collector (Disclosure, 12th paragraph, “…  selecting one Test device, for an update package, in the network via a user interface, and submitting an update request to a server, Notify the selected Test device over Receive the server from the server that the update package is required the notification at the selected test device, …” wherein the server reads on the data collector, and the selected test device reads on the specified processor).
The combination of Arcese and Blakeley along with MONK are analogous art because all deal with distributed system testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Arcese, Blakeley and MONK before him/her before the effective filing date of the claimed invention, to incorporate the features of MONK into Arcese and Blakeley because MONK’s teaching provides improved characteristics (MONK, Disclosure, first paragraph).

Regarding claim 9, Arcese as modified by Blakeley and MONK teaches The system according to claim 8, MONK further teaches wherein the specified processor obtains the latest version of the verified software from the data collector to perform the verifying operation if it is necessary for the specified processor to use the latest version of the verified software to execute verification, but the specified processor does not have the latest version of the verified software (Disclosure, 12th paragraph, “… download the update package from the server to the selected test device, after the confirmation was submitted to the server and the server from a download status the upgrade package has been notified, prepare for the upgrade Update packages to run at the selected Test device after the update package from the server was downloaded and the server from a preparation status of the update package was notified to run the Update packages on the selected test device …” For motivation to combine, please refer to office action regarding claim 8).

Regarding claim 10, Arcese as modified by Blakeley and MONK teaches The system according to claim 8, MONK further teaches wherein a rule for determining whether the verified software of the specified processor is necessary to be updated is preset by the data collector while booting or at a time point before the connection between the specified processor and the data connector is established (Disclosure, 12th paragraph, “…  selecting one Test device, for an update package, in the network via a user interface, and submitting an update request to a server, Notify the selected Test device over Receive the server from the server that the update package is required the notification at the selected test device, …” this paragraph suggests that a rule for determining whether the test device is necessary to be updated is preset by the server, i.e. when there is an update package, it is necessary to update the test device. For motivation to combine, please refer to office action regarding claim 8).

Regarding claim 11, Arcese as modified by Blakeley and MONK teaches The system according to claim 10, MONK further teaches wherein according to the rule, the verified software is mandatorily updated whenever there is a new version available (Disclosure, 12th paragraph, “…  selecting one Test device, for an update package, in the network via a user interface, and submitting an update request to a server, Notify the selected Test device over Receive the server from the server that the update package is required the notification at the selected test device, …” this paragraph suggests that a rule for determining whether the test device is necessary to be updated is preset by the server, i.e. when there is an update package, it is necessary to update the test device. For motivation to combine, please refer to office action regarding claim 8).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arcese in view of Blakeley and MONK as applied to claim 10, in further view of LAI (WO 2019169757 A1, hereinafter, “LAI”, refer to machine translation of the Foreign reference).

Regarding claim 12, Arcese as modified by Blakeley and MONK teaches The system according to claim 10, but does not explicitly teach wherein according to the rule, a version of the verified software varies with the target object to be verified.
LAI teaches 
wherein according to the rule, a version of the verified software varies with the target object to be verified (Detailed ways, 22nd paragraph, “… because when testing, there may be a need to test multiple functions of a test object. In this case, multiple test scripts need to be stored in the test execution program, respectively, for initiating corresponding processing to the test object. request. …” wherein multiple test scripts which read on the verified software correspond to multiple functions of a test object indicates that the software varies with the target object to be verified).
The combination of Arcese, Blakeley and MONK along with LAI are analogous art because all deal with distributed system testing.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Arcese, Blakeley, MONK and LAI before him/her before the effective filing date of the claimed invention, to incorporate the features of LAI into Arcese, Blakeley and MONK because LAI’s teaching provides improvement over prior art (LAI, Summary of the invention, 17th paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/SPE, AU 2192/2194